Citation Nr: 1520288	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability due to the service-connected right knee disabilities.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease (DJD).

5.  Entitlement to a rating in excess of 10 percent for right knee instability/subluxation.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served under honorable conditions on active duty from March 1980 to July 1988.  He also had a period of service from July 1988 to November 1991 which was deemed by VA to be dishonorable.  As such, the second period of service cannot serve as a basis for eligibility for VA benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of VA.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.

On February 14, 2013, the Veteran submitted a timely notice of disagreement (NOD) with the RO's January 2013, rating decision that denied service connection for left and right hip disabilities.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to service connection for left and right hip disabilities.  Because the February 2013 NOD placed the issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted a February 2013 NOD to the RO's January 2013, rating decision that that denied service connection for left and right hip disabilities.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The Veteran seeks service connection for a left knee disability, which he relates to gait changes caused by his service-connected right knee disabilities.  In January 2012, the RO denied service connection based on an October 2011 VA examination report that showed no current left knee disability.  In March 2015, the Veteran testified that he was recently diagnosed with left knee arthritis and that his condition has been exacerbated since he lost his arm shortly thereafter.

While the evidence of record does not show a current left knee disability, VA treatment records are only current through August 2012 and the Veteran identified outstanding records from private treatment providers and the Social Security Administration.  As these outstanding records likely contain information relevant to the Veteran's current left knee disability, they must be associated with the claims file.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The evidence of record suggests that the Veteran may have a current left knee disability related his service-connected right knee disabilities.  As the evidence of record is insufficient to decide the claim, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also seeks increased ratings for the right knee.  In March 2015, the Veteran testified that his right knee disabilities have worsened since his last VA examination in October 2011.

He reported increased swelling; swelling; locking; stiffness; and difficulty with prolonged sitting, standing, and walking.  He also reported that his knee locked causing a motor vehicle accident and that he has to use a TENS machine.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

During the March 2015 Board hearing, the Veteran reported that he participated in VA Vocational Rehabilitation, the records of which would be relevant to his increased rating and TDIU claims.  See Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014); see Golz, 590 F.3d at 1321-22.  These records must be associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Lastly, the Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's VA Vocational Rehabilitation records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records from August 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Johnson and the Orthopedic and Spine Specialists, as well as any other private healthcare provider who has treated the Veteran's knees.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the knees.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current left knee disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is directly related to active duty military service (for the period from 1980 to 1988) or is caused or aggravated by the Veteran's service-connected right knee disabilities.  The examiner must address both causation and aggravation or the opinion will be deemed inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to determine a baseline level of severity of left knee disability prior to aggravation by the right knee.

The examination report must include a complete rationale for all opinions expressed.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected right knee disabilities.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.

7.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to service connection for left and right hip disabilities.  This is required unless these matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the appeal.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

8.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



